Emery, C. J.
The respondent was convicted in the Skowhegan Municipal Court of the offense of unlawfully keeping intoxicating *213liquors, and appealed to the Supreme Judicial Court for Somerset County. In the appellate court, Amos K. Butler, not the county attorney but claiming to be Special Attorney for the State for Somerset County, undertook to appear and prosecute the case for the State. The respondent objected, but the court ruled that Mr. Butler might act as counsel for the State. Thereupon the respondent withdrew his plea of not guilty, pleaded guilty, and then filed a motion in arrest of judgment upon the same ground, viz, that Mr. Butler was allowed to prosecute for the State. This motion was also overruled. To each of the rulings the respondent excepted.
Passing the question whether after a general plea of guilty a respondent, without withdrawing his plea, can be heard to complain of errors preceding his plea, we consider the question whether the respondent was legally prejudiced by the case against him being conducted by Mr. Butler instead of by the regular county attorney. We think he was not. Who should conduct the case for the State was not a question between the State and the respondent, but solely a question between the State and Mr. Butler, or between the regular county attorney and Mr. Butler.
It does not appear that the county attorney undertook to, or claimed the right to, conduct this case for the State, but it does appear that the court recognized Mr. Butler as prosecuting attorney for this case, and no one but the respondent appears to have objected. It is difficult to see how the respondent was prejudiced, what difference it could make to him who acted as prosecuting attorney. He would have the same rights in the trial and after the trial, neither more nor less, whoever conducted the case on the other side. The only possible difference to him would be the difference in the efficiency and faithfulness of the prosecuting attorney, but of course no such difference can be assumed or allowed to be shown. If it be suggested that the regular county attorney might have granted a continuance or a nolle prosequi or a stay of sentence, the answer is that there is no such suggestion in the case. It does not appear that the county attorney undertook or desired to do either or in any way to interfere.
That the court has power to recognize unofficial attorneys of the' *214court to conduct a criminal case for the State is well established. Com. v. Knapp, 10 Pick. 477; Com. v. Conn. River R. R. Co., 15 Gray, 447. If the official prosecutor does not object, the respondent has no legal ground for objection.

Exceptions overruled.